Citation Nr: 1024702	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-21 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from April 1976 to April 1979.           

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.       


FINDING OF FACT

The medical evidence of record indicates that the Veteran's 
service-connected disabilities have rendered him unemployable 
under VA guidelines.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II. The Merits of the Claim for a TDIU

The Veteran claimed entitlement to a TDIU in June 2004.  In the 
September 2004 rating decision on appeal, the RO denied his 
claim.  For the reasons set forth below, the Board disagrees with 
that decision.  

A Veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) a 
single disability rated as 100 percent disabling; or (2) that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities and 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 percent.  
See 38 C.F.R. § 4.16.  See also 38 C.F.R. § 3.321(b); Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).   

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.

In this matter, the Veteran is service connected for several 
disorders.  He is rated as 30 percent disabled for dystaxia and 
sensory loss, right upper extremity, 20 percent for dystaxia and 
sensory loss, right lower extremity, 10 percent for residuals of 
brain hemorrhage, 10 percent for trigeminal nerve dysfunction 
with headaches, 10 percent for thalamic pain syndrome, left side, 
and 0 percent for numbness and pain to the right half of his neck 
and trunk.  Though these ratings combine for a 60 percent 
disability evaluation, none of these disorders meets the 40 
percent threshold noted under 38 C.F.R. § 4.16.  See also 38 
C.F.R. § 4.25.

However, given that each of the Veteran's service-connected 
disorders result from a common etiology - a brain hemorrhage - 
the Board finds that, combined, the Veteran's disabilities can be 
considered one disability under 38 C.F.R. § 4.16(a)(1).

Moreover, the Board finds that the evidence of record does not 
preponderate against the Veteran's claim that his disorders cause 
him to be unemployable.  

The Veteran attests to his own unemployability in several 
statements of record.  In his original June 2004 TDIU claim, he 
indicated that he had to "close my business for an extended 
period of time" due to his disabilities.  In a statement dated 
in June 2005, the Veteran indicated that he could not return to 
his self-employment, and that he has not worked since May 2003 
when his service-connected "conditions prohibited me from 
receiving appropriate treatment while having a heart attack."  
In that statement, the Veteran indicated temporary work as late 
as May 2005 as a truck driver and equipment operator.  In his 
December 2007 Board hearing, the Veteran reiterated his claims to 
unemployability.  He indicated difficulty working due to 
discomfort with sitting, pain using a computer, difficulty 
shelving items, and difficulty picking up items.  He also noted 
pain from headaches, and drowsiness and disequilibrium from 
medication.  The record also contains an October 2008 statement, 
in which the Veteran complained of difficulty standing for 
prolonged periods of time, severe headaches, and drowsiness and 
disorientation from medication prescribed for his service-
connected disorders.  

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  But lay testimony is competent 
to establish the presence of observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board has 
considered the Veteran's statements regarding the symptoms he 
experiences related to his disorders.  

The Board also notes that the only medical opinion of record to 
address the issue of unemployability is in favor of the Veteran's 
claim.  In a May 2007 statement, the Veteran's treating VA 
physician opined that the Veteran's thalamic pain syndrome causes 
the Veteran to be "totally disabled and incapable of sustained 
gainful employment."  

Based on the lay and medical evidence of record, the assignment 
of a TDIU is warranted here.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is granted.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


